FILED
                           NOT FOR PUBLICATION                              FEB 12 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JACOB BOWMAN,                                    No. 09-35255

             Petitioner - Appellant,             D.C. No. 2:08-cv-00743-RAJ

  v.
                                                 MEMORANDUM *
KEVIN MILYARD, Warden for Sterling
Corr. Facility,

             Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                      Argued and Submitted February 1, 2010

                                Seattle, Washington

Before: ALARCÓN, W. FLETCHER and RAWLINSON, Circuit Judges.

       Petitioner-Appellant Jacob Bowman appeals the district court’s decision

denying his habeas petition. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The statute of limitations began to run on February 5, 2001, as soon as

Bowman’s conviction became final on direct appeal. Bowman’s state court

Personal Restraint Petition was not filed for more than a year after that date. The

Washington Supreme Court’s decision, In re Bowman, 172 P.3d 681 (Wash. 2007),

was not a “fact” within the meaning of 28 U.S.C. § 2244(d)(1)(D). Neither Redd v.

McGrath, 343 F.3d 1077, 1081-82 (9th Cir. 2003), nor Shelby v. Bartlett, 391 F.3d

1061, 1062 (9th Cir. 2004), supports Bowman’s contention that the Washington

Supreme Court’s decision served as the factual predicate in his case. Bowman’s

petition was not timely filed under 28 U.S.C. § 2244(d)(1).

      Bowman has not met his burden of showing that equitable tolling is

appropriate in this case. He has not demonstrated that any extraordinary

circumstances beyond his control prevented him from filing a timely petition. See

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); Harris v. Carter, 515 F.3d 1051,

1055 (9th Cir. 2008).

      AFFIRMED.




                                          2